DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites a second  ferrous alloy that has 0.17 wt% to 0.23 wt% carbon which conflicts with the limitation of claim 1 which sets forth that the alloy must have a carbon greater than 0.5 wt%. Thus it is unclear how applicant is intending to limit this claim. It appears that either this claim is incorrect or the independent claim was set forth to incorrectly claim the second alloy’s carbon content. Claims 5-7 are rejected by virtue of dependency on claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kehrer (USP 6589671) in view of Strandell (USP 9555500).
Regarding claim 1, Kehrer teaches a method of fusion welding comprising providing a first ferrous alloy component part (1, ferrous alloy1), the first ferrous alloy component part having a surface that defines a notch (seen in fig.2, 11), providing a second ferrous alloy component part (2, steel which reads on a ferrous allow2), the second ferrous alloy component part having a surface that defines a notch (fig. 2, 10), bringing the first ferrous alloy component part and the second ferrous alloy component part together so that the notch defined in the surface of the first component part and the notch defined in the surface of the second ferrous alloy component part cooperate to form a groove (as evident in fig.2). 
Kehrer further teaches the use of a band or welding wire of an austenitic material which likely reads on a low carbon steel band, however, due to lack of an explicit teaching as to the carbon content, a teaching reference will be provided. Kehrer also teaches the process of impinging the weld with an energy source overlapping the materials slightly. Similarly, a teaching will be provided for at least the steel alloy component since Kehrer does not explicitly set forth carbon equivalency, although it is arguable based on the choice of materials that these alloys would have CE’s that read on these ranges. For example, GGG50 is known to have higher than 0.5 wt% carbon. Conceptually, Kehrer teaches the same process of fusing at least one alloy having a high carbon content with another by diffusing the material at the weld seam.
1, 2) having greater than 0.5 wt% respectively (col.5, lines 16-18). Strandell further teaches placing a low carbon steel band into the groove (seen in fig.1a, material 3 is placed between the two3), the low carbon steel band having an alloy composition that includes 0.01 wt% to 0.1 wt% carbon (as described in footnote 3); impinging the low carbon steel band with a concentrated energy source and conveying the concentrated energy source along a welding line that overlaps the low carbon steel band to melt the steel band along with an adjacent portion of the first ferrous alloy component part and an adjacent portion of the second ferrous alloy component part to form a blended alloy weld pool that solidifies into a weld joint that fusion welds the first and second ferrous alloy component parts together (col.4, lines 55-60). It is noted that Kehrer also teaches the same diffusion welding technique claimed.  Strandell teaches the use of this technique allows for the creation of a strong transition zone in the weld seam and thus prevent known issues with cracking or weak welds between materials having high carbon content (see columns 1 and 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kehrer to make use of at least one of the particular alloys as taught by Strandell as well as the low carbon steel band within the groove as taught by Strandell, for the purpose of creation of a strong transition zone in the weld seam and thus prevent known issues with cracking or weak welds between materials having high carbon content (see columns 1 and 2).
Regarding claim 2, Kehrer in view of Strandell teach the method set forth in claim 1, wherein each of the notch defined in the surface of the first ferrous alloy component part and the as evident in Kehrer, the groove would extend around the apparatus which is also the same as Applicant’s gear and differential housing).  
Regarding claim 3, Kehrer in view of Strandell teach the method set forth in claim 1, wherein the concentrated energy source is a laser beam, and wherein foreign metal is not introduced into the blended alloy weld pool via a filler wire (as noted by the use of a low carbon steel band as the filler wire).  
Regarding claim 4, Kehrer in view of Strandell teach the method set forth in claim 1, wherein the first ferrous alloy component part is constructed from ductile cast iron having an alloy composition that includes iron along with 3.2 wt% to 3.6 wt% carbon, 2.2 wt% to 2.8 wt% silicon, and one or more nodulizing elements selected from magnesium or cerium (at least GGG50 reads on this composition), and wherein the second ferrous alloy component part is constructed from case hardened low carbon alloy steel in which an uncarburized bulk steel portion of the second ferrous alloy component part has an alloy composition that includes iron and up to 4.0 wt% alloying elements including 0.17 wt% to 0.23 wt% carbon (as best understood, the steel mentioned by Kehrer likely have this composition). In addition, these materials are well known in the field of mechanical components.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to chosen materials for each component with the composition as listed above, since it has been held to be within the general skill of a worker in the art to select a known In re Leshin, 125 USPQ 416. Both these materials are common place as evidenced in the prior art, both in Kehrer and for example, USP 4790473.
Regarding claim 5, Kehrer teaches the method set forth in claim 4, wherein the first ferrous alloy component part is a differential casing and the second ferrous alloy component part is a ring gear (seen in figures).  
Regarding claim 6, Kehrer teaches the method set forth in claim 5, wherein the differential casing includes an attachment flange having an axially facing annular front surface that defines a continuous notch extending circumferentially around the axially facing annular front surface, wherein the ring gear includes an annular back surface and a profiled front surface defining a plurality of gear teeth, the annular back surface including an axially-projecting circular ridge terminating in an axially facing annular plateau surface that defines a continuous notch extending circumferentially around the axially facing annular plateau surface, and wherein the continuous notch defined in the axially facing annular front surface of the attachment flange and the continuous notch defined in the axially facing annular plateau surface of the ring gear cooperate to form a circumferential groove around the differential casing and the ring gear (seen in figs.1-4; all of the structure mentioned above is readily apparent in these figures).  
Regarding claim 7, Kehrer in view of Strandell teaches the method set forth in claim 6, wherein the low carbon steel band that is placed into the circumferential groove is a low carbon steel ring (evident based on teaching, being that the groove is circumferential forming the shape of a ring, the band once placed therein also forms a ring shaped element), and wherein the low carbon steel ring is fully melted by the concentrated energy source and, thus, is fully incorporated into the weld joint.  
please see the rejections presented above for claims 1-7; Kehrer already teaches the use of the particulars for the differential casing and ring gear including the materials as claimed, Strandell teaches the use of a low carbon steel ring placed in the weld).  
Regarding claim 9, Kehrer in view of Strandell teach the method set forth in claim 8, wherein the concentrated energy source is a laser beam, and wherein foreign metal is not introduced into the blended alloy weld pool via a filler wire (as noted by the use of a low carbon steel band as the filler wire analogous to applicant’s process).  
as described in Kehrer the case hardened layer is abraded at the locating surface of the ring gear, col.4, lines 43-46; thus it is uncarburized), (also as best understood, the steel mentioned by Kehrer will have this composition). 
In addition, the examiner takes official notice that these materials are well known in the field of mechanical components. That is these are well known permutations of steel alloy.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to chosen materials for each component with the composition as listed above, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Both these materials are common place as evidenced in the prior art, both in Kehrer and for example, USP 4790473.
Regarding claim 11, Kehrer teaches the method set forth in claim 8, wherein the ductile cast iron of the differential casing has an alloy composition that includes iron along with 3.2 wt% to 3.6 wt% carbon, 2.2 wt% to 2.8 wt% silicon, and one or more nodulizing elements selected at least GGG50, mentioned in Kehrer reads on this composition). 
 In addition, the examiner takes official notice that these materials are well known in the field of mechanical components. That is these are well known permutations of steel alloy.
Further still, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to chosen materials for each component with the composition as listed above, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Both these materials are common place as evidenced in the prior art, both in Kehrer and for example, USP 4790473.
Regarding claim 12, Kehrer teaches the method set forth in claim 8, wherein a continuous circumferential notch defined in the annular back surface of the ring gear and a continuous circumferential notch defined in the axially facing annular front surface of the attachment flange of the differential casing cooperate to form the circumferential groove (see figures).  
Regarding claim 13, Kehrer teaches the method set forth in claim 12, wherein the continuous notch defined in the annular back surface of the ring gear is defined in an axially facing annular plateau surface of an axially-projecting circular ridge that protrudes beyond surrounding portions of the annular back surface (this is readily apparent in figures 1-4).  
Regarding claim 14, Kehrer in view Strandell teach differential casing and ring gear assembly comprising: a differential casing including an elongated body that extends along an axis of rotation of the casing between a first axle hub and a second axle hub, the differential casing further including an attachment flange that surrounds and extends radially outwardly from a central portion of the elongated body located between the first axle hub and the second axle hub, the differential casing being constructed from ductile cast iron having an alloy composition that includes 3.2 wt% to 3.6 wt% carbon; a ring gear including an annular body having an inner for sake of avoiding a repeat of all the same rejections, already presented above, please refer to the rejections of previous claims which set forth how all of these limitations are met by the references, either individually or in combination).  
Regarding claim 15, Kehrer teaches the differential casing and ring gear assembly set forth in claim 14, wherein the weld joint is formed at a portion of the annular body of the ring gear where the outer carburized hardened case is not present (as described in Kehrer the case hardened layer is abraded at the locating surface of the ring gear, col.4, lines 43-46; those it is uncarburized).  
Regarding claim 16, Kehrer teaches the differential casing and ring gear assembly set forth in claim 14, wherein the weld joint is formed between the attachment flange of the differential casing and an axially-projecting circular ridge that protrudes beyond surrounding portions of an annular back surface of the ring gear, the annular back surface of the ring gear being opposite a profiled annular front surface of the ring gear that defines a plurality of gear teeth (this is readily apparent in the figures 1-4 in Kehrer).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS C DIAZ/Primary Examiner, Art Unit 3656                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Col.3, lines 40-43: describes it as potentially GTW-S38
        2 Col.3, lines 40-43
        3 Col.2, lines 30-34 describe how this material is a low carbon steel and can have 0.05 wt%